Name: Commission Regulation (EC) NoÃ 425/2006 of 14 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 15.3.2006 EN Official Journal of the European Union L 76/1 COMMISSION REGULATION (EC) No 425/2006 of 14 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 15 March 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 14 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 95,0 204 60,5 212 102,0 624 120,2 999 94,4 0707 00 05 052 127,9 068 143,9 204 36,3 628 169,1 999 119,3 0709 10 00 220 46,4 999 46,4 0709 90 70 052 83,8 204 56,4 999 70,1 0805 10 20 052 56,0 204 41,0 212 44,6 220 51,3 400 60,8 512 33,1 624 61,0 999 49,7 0805 50 10 052 60,2 624 65,6 999 62,9 0808 10 80 388 94,2 400 134,7 404 105,1 512 72,5 524 76,3 528 76,5 720 76,1 999 90,8 0808 20 50 388 82,0 400 74,8 512 63,3 528 64,5 720 49,4 999 66,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.